      Case 2:19-cv-05685-DWL Document 58 Filed 06/19/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Voto Latino Foundation, et al.,                    No. CV-19-05685-PHX-DWL
10                  Plaintiffs,                         ORDER
11   v.
12   Katie Hobbs,
13                  Defendant.
14
15          The Court having received notice that the parties have entered into a final settlement

16   agreement, under which Plaintiffs have dismissed their claims with prejudice (Doc. 57),
17          IT IS ORDERED that all claims in the above-captioned case are dismissed with

18   prejudice, with each party bearing its own costs and attorneys’ fees.

19          IT IS FURTHER ORDERED that any hearings and deadlines are vacated, and

20   that any pending motions, including those at Docs. 22 and 30, are denied as moot.
21          Dated this 19th day of June, 2020.

22
23
24
25
26
27
28
